Exhibit 10.1
FPIC INSURANCE GROUP, INC.


AMENDED AND RESTATED 2008 SENIOR EXECUTIVE ANNUAL INCENTIVE PLAN
(effective January 1, 2008)


1.           Purpose.  The compensation policies of FPIC Insurance Group, Inc.
(the “Company”) are intended to support the Company's overall objective of
enhancing shareholder value.  In furtherance of this philosophy, the FPIC
Insurance Group, Inc. Amended and Restated Senior Executive Annual Incentive
Plan (the “Plan”) is intended to motivate and reward executive officers of the
Company by providing for annual incentive bonuses if annual pre-established
performance goals are achieved.  The Plan is also intended to qualify as a
performance-based compensation plan under Section 162(m) of the Internal Revenue
Code of 1986, as amended (the “Code”).


2.           Effective Date.  The Plan is effective January 1, 2008, upon
approval of the Plan by the Company’s shareholders, which was obtained on June
6, 2008.  The effective date of this Amendment and Restatement is March 3, 2009,
the date on which it was approved by the Compensation Committee of the Company’s
Board of Directors.


3.           Plan Administration.  The Plan shall be administered by the
Compensation Committee (“Committee”) of the Company’s Board of Directors
(“Board”), which shall consist of members appointed from time to time by the
Board.  Each member of the Committee shall be an “outside director” within the
meaning of Section 162(m) of the Code.  The Committee shall have full power and
authority, subject to the provisions of the Plan and applicable law, to (a)
establish, amend, suspend or waive such rules and regulations and appoint such
agents as it deems necessary or advisable for the proper administration of the
Plan, (b) construe, interpret and administer the Plan and any instrument or
agreement relating to the Plan, and (c) make all other determinations and take
all other actions necessary or advisable for the administration of the
Plan.  Unless otherwise expressly provided in the Plan, each determination made
and each action taken by the Committee pursuant to the Plan or any instrument or
agreement relating to the Plan (x) shall be within the sole discretion of the
Committee, and (y) may be made at any time.  All decisions of the Committee
concerning the Plan shall be binding on the Company and its subsidiaries and
their respective boards of directors, and on all Participants, their legal
representatives and beneficiaries and other persons claiming rights under the
Plan.


4.           Eligibility.  The Company's Chief Executive Officer and each other
employee of the Company and its subsidiaries that the Committee determines, in
its discretion, is or may be a "covered employee" of the Company within the
meaning of Section 162(m) of the Code and the regulations adopted thereunder
shall be eligible to participate in the Plan for a given period of twelve months
or less (a “Plan Year”).  Participation in the Plan by a Participant during a
given Plan Year does not entitle continued participation by such Participant in
any subsequent Plan Year.


5.           Awards.
 
    (a)           Initial Designations.  Prior to or within ninety (90) days
after the commencement of each Plan Year, the Committee shall designate the
following:


(i)             The persons who will participate (the “Participants”) in the
Plan for the Plan Year.
 
 
 
 

--------------------------------------------------------------------------------

 


(ii)             The Performance Criteria, as defined herein, which will apply
to Awards for the Plan Year.


(iii)             The Performance Goals, as defined herein, to be met in order
for Participants to earn Awards for the Plan Year.


(iv)             The payout matrix or formula for such Performance Criteria and
Performance Goals.
 
    (b)           Forms of Awards.  Awards under this Plan (“Awards”) will be
bonus payments in an amount determined in accordance with the applicable payout
matrix or formula.  Subject to Section 8(f) hereof, Awards shall be paid to the
Participants in cash.
 
    (c)           Performance Criteria. The Committee shall use any one or more
of the following performance criteria (“Performance Criteria”) to establish
Performance Goals:


(i)            Awards intended to qualify as “qualified performance-based
compensation” under Section 162(m) of the Code (“Qualified Awards”) shall be
based solely upon one or more of the following:  stock price; premiums (whether
written, earned or otherwise); revenues; earnings, including operating earnings;
shareholders’ equity (whether including or excluding intangibles); return on
equity; assets; return on assets; capital; return on capital; economic value
added; operating margins; cash flow; shareholder return; expenses; combined
ratio; expense ratio; loss ratio; underwriting results; debt-to-capital ratio;
market share; financial strength ratings of our insurance subsidiaries;
investment results; or insurance reserves or ratio of insurance reserves to
specified measures of capitalization or liabilities; or effecting specified
strategic objectives.  Any of the Performance Criteria may be on a per share
basis.


(ii)            Awards other than Qualified Awards may be described in any terms
that are related to the performance of the individual Participant or the Company
or a subsidiary of subsidiaries of the Company, a business unit, division,
department or other portion thereof or the function with any of the foregoing
performed by the Participant.


The Committee may specify any reasonable definition of the financial or other
measures it uses.  Such definitions may provide for reasonable adjustments and
may include or exclude items, including but not limited to the following:
realized investment gains and losses; extraordinary, unusual or non-recurring
items; effects of accounting changes; currency fluctuations; acquisitions;
divestitures; financing activities; recapitalizations, including stock splits
and dividends; expenses for restructuring or productivity initiatives; and other
non-operating items.  Performance Criteria may be based on the performance of
the Company, a subsidiary or subsidiaries of the Company, a business unit,
division, department, or other portion thereof, a product line or products, or
any combination of the foregoing or upon a comparison of such performance with
the performance of a peer group or other measure selected or defined by the
Committee.


(d)           Performance Goals.  For each Plan Year, the Committee shall
establish levels of performance (the “Performance Goals”), the outcome of which
is substantially uncertain at the time so established, for each of the
Performance Criteria designated by the Committee for the Plan Year against which
actual performance is to be measured to determine the amount of Awards.
 
2
 

--------------------------------------------------------------------------------

 


6.           Determination and Payment of Awards.
 
    (a)           Determination of Awards.  As soon as practicable after the end
of the Plan Year, the Committee will determine the amount of the Award or Awards
earned by each Participant, based upon application of the matrix or payout
formula specified in Section 5 hereof.  The Committee will make payments
promptly after determination of the Awards unless payment of an Award has been
deferred pursuant to Section 8(f) hereof.  With respect to Qualified Awards such
Committee determination must include a certification in writing that the
Performance Goals and any other material terms of the Award were in fact
satisfied; provided, that minutes of the Committee meeting (or any action by
written consent) shall satisfy the written certification requirement.
 
    (b)           Limitation on Awards.  Notwithstanding anything herein to the
contrary, the Awards for a Participant with respect to a Plan Year shall equal
no more than the lesser of 200% of the Participant's base salary in effect on
January 1 of the applicable Plan Year or $2,250,000.


    (c)           Qualified Awards; Shareholder Approval.  It is intended that
the Plan be administered, interpreted and construed so that Qualified Awards
satisfy the applicable requirements for the performance-based compensation
exception under Section 162(m) of the Code.  Qualified Awards shall be
contingent upon approval of the Plan by the Company’s shareholders in accordance
with Section 162(m) of the Code and the regulations thereunder.
 
    (d)           Eligibility for Payment of Awards.  Subject to Section 8(f)
hereof, a Participant will be eligible to receive his or her Award if he or she
is employed by the Company or one of its subsidiaries as of the date on which
the Award is to be paid.  Subject to the terms of any contractual arrangements
to the contrary, Participants who leave the employment of the Company and its
subsidiaries before, or who otherwise are not employed by the Company or one of
its subsidiaries on, the date the Award is to be paid, whether involuntarily or
voluntarily, are ineligible to receive payment of the Award.


7.           Termination, Suspension or Modification of the Plan. The Plan may
be amended or terminated by the Board or Committee.  All amendments to the Plan,
including any amendment to terminate the Plan, shall be in writing.  An
amendment, other than an amendment to terminate the Plan, shall not be effective
without the prior approval of the shareholders of the Company if such approval
is necessary to continue to qualify Qualified Awards as “qualified
performance-based compensation” under Section 162(m) of the Code and the
regulations thereunder, Securities and Exchange Commission regulations, the
rules of The NASDAQ Stock Market or any other applicable exchange, or any other
applicable law or regulations.  Unless otherwise expressly provided by the Board
or Committee, no amendment to the Plan shall apply to Awards made before the
effective date of the amendment.  A Participant's rights with respect to any
Awards made to him or her may not be abridged by any amendment, modification or
termination of the Plan, without his or her individual consent.


8.           Miscellaneous.
 
    (a)           No Assignments.  No Award shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
charge, garnishment, execution, or levy of any kind, either voluntary or
involuntary, including any such liability that is for alimony or other payments
for the support of a spouse or former spouse, or for any other relative of a
Participant prior to actually being received by the Participant or his or her
designated beneficiary, and any attempt to anticipate, alienate, sell, transfer,
assign, pledge, encumber, charge, or otherwise dispose of any right to an Award
shall be void.
 
 
3
 

--------------------------------------------------------------------------------

 
 
 
    (b)           No Right of Employment.  Neither the adoption of the Plan nor
the determination of eligibility to participate in the Plan nor the granting of
an Award shall confer upon any person, including any Participant, any right to
continue in the employ of the Company or any of its subsidiaries or interfere in
any way with the right of the Company or the subsidiary to terminate such
employment at any time.
 
    (c)           Tax Withholding.  The Company shall have the right to withhold
the amount of any tax attributable to amounts payable under the Plan.
 
    (d)           Governing Law.  The Plan and all determinations under the Plan
shall be governed by and construed in accordance with the laws of the State of
Florida.
 
    (e)           Other Plans.  Nothing in this Plan shall be construed as
limiting the authority of the Committee, the Board, the Company or any
subsidiary of the Company to establish any other compensation plan or as in any
way limiting its or their authority to pay bonuses or supplemental compensation
to any person employed by the Company or any subsidiary of the Company, whether
or not such person is a Participant in this Plan and regardless of how the
amount of such compensation or bonus is determined.
 
    (f)           Deferrals of Awards. A Participant may elect to defer payment
of his or her cash Award if deferral of an Award is permitted pursuant to the
terms of a deferred compensation program of the Company (or a subsidiary)
existing at the time the election to defer is made and the Participant complies
with the terms of such program.
 
    (g)           Committee Members Not Liable.  The Committee shall be entitled
to rely upon certificates of appropriate officers of the Company with respect to
financial, statistical or other data in order to determine whether the
Performance Goals have been met.  The Committee and its members shall not be
liable for any action, inaction or determination made in good faith with respect
to the Plan.






The undersigned, Secretary of FPIC Insurance Group, Inc., hereby certifies that
the above Amendment and Restatement of the 2008 Senior Executive Annual
Incentive Plan was adopted by the Compensation Committee of the Board of
Directors of FPIC Insurance Group, Inc. at a meeting held on March 3, 2009.





             
 
By:
/s/ T. Malcolm Graham       T. Malcolm Graham       Secretary          

 

 4